Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 1 of 25 PageID: 83




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                               Case no. 3:20-cv-03069-FLW-TJB

WILLIAM MISKOKOMON and CARLA                          CLASS ACTION
BIGHAM, individually on behalf of all others
similarly situated,

                      Plaintiffs,

       v.

PALMER ADMINISTRATIVE SERVICES,
et al.,

                      Defendants.

   FIRST AMENDED CLASS ACTION COMPLAINT AND JURY TRIAL DEMAND

       Plaintiff William Miskokomon (“Miskokomon”) and Plaintiff Carla Bigham (“Bigham”)

bring this Class Action Complaint and Jury Trial Demand against Defendant Palmer

Administrative Services, Inc. (“Palmer”) and Defendant Ox Car Care, LLC (“OCC”) to stop

Defendants from violating the Telephone Consumer Protection Act by making unsolicited,

autodialed and/or pre-recorded calls to consumers without their consent, including calls to

consumers registered on the National Do Not Call registry, and calls to consumers that have

demanded that Defendants stop calling, and to obtain injunctive and monetary relief for all

persons injured by Defendants’ conduct. Plaintiffs, for their Complaint, allege as follows upon

personal knowledge as to themselves and their own acts and experiences, and, as to all other

matters, upon information and belief, including investigation conducted by their attorneys.

                                       INTRODUCTION

       1.      Palmer sells aftermarket extended vehicle warranties to vehicle owners

throughout the U.S.
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 2 of 25 PageID: 84




          2.     Palmer engages in both direct telemarketing solicitations to consumers and

engages other companies to act on Palmer’s behalf to market and promote Palmer’s warranty

products directly to consumers.

          3.     One such company that solicits consumers over the phone is OCC, which markets

vehicle warranty plans to consumers exclusively on Palmer’s behalf and for Palmer’s direct

financial benefit.

          4.     To market Palmer’s warranty plans, OCC resorts to unsolicited telemarketing

through the use of an autodialer and calls to consumers that have their phone numbers registered

with the National Do Not Call Registry (“DNC”).

          5.     Palmer benefits directly from the illegal practices employed by OCC. It profits

from every sale, and knows or should know of the sales methods used by OCC on Palmer’s

behalf.

          6.     In Plaintiff Miskokomon’s case, Defendant Ox Car Care made multiple,

autodialed calls to Plaintiff on Palmer’s behalf, despite Plaintiff having his phone number

registered with the DNC to prevent such calls, and despite Plaintiff’s multiple requests for the

calls to stop.

          7.     In Plaintiff’s Bigham’s case, she received at least 10 unsolicited, prerecorded calls

to her cellular phone by or on behalf of Palmer, despite specifically asking an agent of Palmer for

the calls to stop, and despite the fact that Bigham registered her cellular phone number on the

DNC.

          8.     In response to these calls, Plaintiffs file this lawsuit seeking injunctive relief,

requiring Defendants to cease placing unsolicited calls to consumers using an automatic

telephone dialing system without consent and otherwise calling telephone numbers registered on

the DNC, as well as an award of statutory damages to the members of the Classes and costs.

                                                                                                       2
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 3 of 25 PageID: 85




                                             PARTIES

          9.    Plaintiff Miskokomon is a Shelby Township, Michigan resident.

          10.   Plaintiff Bigham is a Stoutsville, Ohio resident.

          11.   Defendant Palmer is a Delaware corporation headquartered in Ocean, New Jersey.

Defendant conducts business throughout this District, New Jersey, and the United States.

          12.   Defendant OCC is a Delaware limited liability company headquartered in Irvine,

California. Defendant conducts business throughout this District, New Jersey, and the United

States.

                                 JURISDICTION AND VENUE

          13.   This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

          14.   This Court has personal jurisdiction over both Defendants and venue is proper in

this District under 28 U.S.C. § 1391(b) because Defendant Palmer is headquartered in New

Jersey and directed Ox Car Care to make calls on its behalf from this District.

                                  COMMON ALLEGATIONS

   Defendant OCC Markets Vehicle Warranty Protection Plans Exclusively on Behalf of
                                     Palmer

          15.   OCC places calls to consumers on behalf of Palmer, selling vehicle warranty

plans for which Palmer is the administrator. OCC does not sell warranty plans on behalf of any

other warranty providers.

          16.   On its website oxcarcare.com, OCC lists the different vehicle warranty plans it

offers: The Elite Exclusionary Plan, The Royal Select Plan, The Premier Plan, The Classic Plan,

The PowerTrain and The Basic Plan. These same exact plans are listed on Palmer’s corporate

website palmeradministration.com/plans, including the exact same wording used to describe each
                                                                                                     3
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 4 of 25 PageID: 86




plan as seen below:




       17.    Between at least November 2016 to August 2018, OCC even used the same

graphics and descriptions of the plans as seen below like Palmer above:




                                                                                      4
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 5 of 25 PageID: 87




        18.    Up until at least August 2018, OCC even provided a link on its website to a

sample vehicle service agreement OCC was marketing on Palmer’s behalf:




                                                                                   1


                                           **********




                                                                                   2


        19.    In fact, any consumer that purchases an OCC marketed vehicle warranty plan and

then seeks to cancel it must seek a refund directly from Palmer. 3

        20.    Therefore it is clear that Palmer contracts with and is effectively paid by the

consumers OCC markets to, and that Palmer is the seller of the products OCC markets.

        21.    Palmer knows or should know of the unlawful practices OCC employs on

Palmer’s behalf. In fact, on Palmer’s own Better Business Bureau page there are numerous

complaints about consumers receiving unsolicited calls marketing Palmer warranties:

    •   “You call people out of the blue and convince them that they ‘need’ to buy a warranty for
        their vehicle and you get their money immediately with the promise that if they are
        unsatisfied within 30 days that they can get a full refund and cancel.” 4

1
  https://web.archive.org/web/20180815103212/http://oxcarcare.com/img/Select.pdf
2
  https://web.archive.org/web/20180815103212/http://oxcarcare.com/img/Select.pdf
3
  Id.
4
  https://www.bbb.org/us/nj/ocean/profile/extended-warranty-contract-service-
companies/palmer-administrative-services-0221-90163943/customer-reviews
                                                                                                 5
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 6 of 25 PageID: 88




    •   “I purchased a contract agreement in January, 2018, after weeks of harassing and
        undesired solicitations, as many as a dozen in a day.” 5

    •   “Where do I start? They call me non stop using spoofed phone numbers. Been going on
        for at least two years.” 6

    •   “I have had several calls from [different] phone numbers, why [not] use your own
        number.” 7

        22.    Similar online complaints exist for OCC. 8

    OCC Markets Palmer’s Products by Making Autodialed Calls to Consumers Without
     Their Consent and Regardless of Whether Their Phone Numbers Are on the DNC

        23.    As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all autodialed or prerecorded

[solicitation] calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278,

FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

        24.    Yet in violation of this rule, Defendants do not have consumers’ express written

consent prior to making autodialed and other solicitation calls to them.

        25.    In placing some or all of the calls on Palmer’s behalf that form the basis of this

Complaint, OCC used an automatic telephone dialing system (“ATDS” or “autodialer”) in

violation of the TCPA. Specifically, the hardware and software used by Defendants has the

capacity to generate and store random numbers, and/or receive and store lists of telephone

numbers, and to dial such numbers, en masse, in an automated fashion without human

intervention. Defendants’ automated dialing equipment also is, or includes features substantially

similar to, a predictive dialer, meaning that it is capable of making numerous phone calls



5
  Id.
6
  Id.
7
  https://www.revdex.com/reviews/palmer-administrative-services/922777
8
  https://800notes.com/Phone.aspx/1-727-440-8708
                                                                                                    6
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 7 of 25 PageID: 89




simultaneously and automatically connecting answered calls to then available callers and

disconnecting the rest (all without human intervention).

       26.      Not surprisingly, there are numerous online complaints about OCC’s calls on

Palmer’s behalf from consumers who never consented to be called, including consumers that

requested that Defendants stop calling:

       •     “Ox Car Care telemarketers have called my cellphone repeatedly to advertise
             extended car warranties, in spite of the fact that I am on the national Do Not Call List.
             I have sent email correspondence to them with no response from the company. I
             would like contact from them in order to settle this matter.” 9

       •     “Claim to be with Ox Car Care and they say they sell warranties for cars after original
             expires. $3,089 for 75,000 miles coverage. Say they are selling Palmer Insurance Co
             warranties. Idiots. Pests. Call and call and call. I wasted 15 minutes of their time to
             get even.” 10

       •     “Knew about previous car I owned. Tried to sell car warranty on car I currently lease.
             Told them that I lease new every 3 years. Doesn’t stop the calling.” 11

       •     “These people call me seven to ten times a day,I want it to stop….” 12

       •     “They knew my Car Type and model.” 13

       •     “Unsolicited call” 14

                Defendant Palmer Also Utilizes the d/b/a Royal Protection Plan
                   to Sell Its Own Auto Warranty Protection Plans Directly

       27.      In addition to using third-party companies to sell its auto warranty protection

plans, Palmer set-up Royal Protection Plan so it could sell its plans direct to consumers.

       28.      A number of proofs exist online illustrating the connection between the two

companies – Palmer and Royal Protection Plan.



9
  https://www.bbb.org/us/ca/irvine/profile/auto-warranty-plans/ox-car-care-1126-
172015721/complaints
10
   https://800notes.com/Phone.aspx/1-727-440-8708
11
   Id.
12
   Id.
13
   https://www.shouldianswer.com/phone-number/7274408708
14
   https://www.shouldianswer.com/phone-number/6162166941
                                                                                                    7
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 8 of 25 PageID: 90




          29.     First, RoyalProtectionPlan.com and RoyalPlanOnline.com (both hosted on the

exact same IP address) are registered to Michael Shaftel the same owner of Defendant Palmer

and registered owner of PalmerAdmin.com

Palmer released a press release on March 28, 2018 regarding the auto warranty industry,

identifying the fact that the release was on behalf of both Palmer and Royal Protection Plan:




15
     The sub-headline for the press release states “Palmer Admin & Royal Protection Plan of New

Jersey.” 16

          30.     The website for Royal Protection Plan (royalprotectionplan.com) is registered to

Michael Shaftel, the CEO of Palmer:




15
  https://www.globenewswire.com/news-release/2018/03/28/1454503/0/en/Boosts-In-Royal-Protection-Plan-Popularity-Due-
To-Newer-Car-Maintenance-Costs.html
16
     id
                                                                                                                       8
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 9 of 25 PageID: 91




                                                                                              17



       31.    The address for Royal Protection Plan is also the same as the address for Palmer:




                                                               18




                                       19


       32.    Finally, the vehicle service agreement examples provided on the

royalprotectionplan.com website explicitly shows the name Palmer:




17
   https://domainbigdata.com/royalprotectionplan.com
18
   http://www.royalprotectionplan.com/home/contact
19
   https://www.palmeradministration.com/contact
                                                                                                  9
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 10 of 25 PageID: 92




                                                                                    20



           Palmer Solicits Automobile Warranty Plans Using Prerecorded Messages
          Regardless of Whether it is Calling Phone Numbers Registered on the DNC


         33.    As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all … prerecorded [solicitation] calls

to wireless numbers and residential lines.” In the Matter of Rules and Regulations Implementing

the Telephone Consumer Protection Act of 1991, CG No. 02-278, FCC 12-21, 27 FCC Rcd. 1830

¶ 2 (Feb. 15, 2012).

         34.    Yet in violation of this rule, Defendant and/or its agents fail to obtain express

written consent before making prerecorded voice sales calls to consumers such as Plaintiff.

         35.    Due to the nature of the prerecorded calls that Plaintiff and many other consumers

received, it cannot be determined if Palmer directly placed the prerecorded calls on its own, or

through a third-party. As has been established, Palmer did set-up Royal Protection Plan in order

to sell its auto warranty protection plans.

         36.    The Federal Communication Commission has instructed that sellers such as

Palmer may not avoid liability by having their telemarketing outsourced:

         [A]llowing the seller to avoid potential liability by outsourcing its telemarketing activties
         to unsupervised third parties would leave consumers in many cases without an effective
         remedy for telemarketing intrusions. This would particularly be so if the telemarketers
         were judgment proof, unidentifiable, or located outside the United States, as if often the

20
     http://www.royalprotectionplan.com/download/TRPPROAC66.pdf
                                                                                                    10
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 11 of 25 PageID: 93




       case. Even where third-party telemarketers are identifiable, solvent, and amenable to
       judgment limiting liability to the telemarketer that physically places the call would make
       enforcement in many cases substantially more expensive and less efficient, since
       consumers (or law enforcement agencies) would be required to sue each marketer
       separately in order to obtain effective relief. As the FTC notes, because “[s]ellers may
       have thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
       make a substantive difference for consumer privacy.”

In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the

TCPA Rules, 28 FCC Rcd. 6574, at ¶ 37 (201) (“FCC 2013 Ruling”) (citations omitted).

       37.       In addition, even if Palmer is not placing the calls directly, Palmer benefits

financially from each sale it acquires through the agents that place the calls.

       38.       There are many complaints posted online from consumers regarding calls from or

on behalf of Palmer, including numerous complaints directed to Palmer through the Better

Business Bureau (BBB) page for Royal Protection Plan:

             •   “Stop calling me. This is ridiculous and the agent wanted to argue with me when I
                 asked her. A recording answered the phone sounding just like a person. When
                 does this stop.” 21

             •   “The company is in violation of the FCC with using robo calls… I have asked
                 them several times to stop calling me and it continues. Before you go further ask
                 them for their phone number and call them back to see if they are real and you
                 will not get a phone number from them.” 22

             •   “This company uses robot calling using numbers that appear to be local (in
                 violation of FCC rules) and call just about ever number in an exchange. I have
                 received 17 calls on 3 phone lines.” 23

             •   “I am being bombarded with at least 20 calls a day soliciting insurance quotes and
                 polices. Do NOT do business with this company. It’s a scam. I’ve called them and
                 asked them to stop and they told me I must have visited a different website and
                 provided my information to someone other than them… even though EVERY
                 SINGLE AGENT that calls identifies themselves as an E Health Agent.” 24

             •   “Negative trust issues, starting with multiple phone calls from a variety of

21
   https://www.bbb.org/us/nj/ocean/profile/marketing-consultant/royal-protection-plan-0221-
9002759/customer-reviews
22
   id
23
   Id.
24
   Id.
                                                                                                  11
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 12 of 25 PageID: 94




                  numbers from several different states…” 25

              •   “Called to inform me my warranty had expired on vehicle I haven’t owned for 4
                  years, tried to sell me extended warranty” 26

              •   “BS company!!! After a bunch of calls stating that " this is your last chance for
                  coverage" I responded but gave them fake info and they still acted like I was in
                  their system LOLOLOL!!! Then I started reading these BBB negative complaints
                  to the lowlife and he hung up in my face. You are a fool if you ever buy anything
                  from this company.” 27

              •   “Where do I start? They call me non stop using spoofed phone numbers. Been
                  going on for at least two years.” 28

                        PLAINTIFF MISKOKOMON’S ALLEGATIONS

        On Palmer’s Behalf, OCC Repeatedly Called Plaintiff Without His Consent,
              Despite Plaintiff Registering His Phone Number on the DNC

       39.        On June 1, 2011, Plaintiff registered his telephone number on the DNC.

       40.        In the middle of 2017, Plaintiff began receiving autodialed calls from OCC on

behalf of Palmer to his cell phone using phone numbers that were not in service when Plaintiff

would try calling them back. When Plaintiff would answer the calls, there would be a several

second-long audible pause before a live agent would come on the line, indicating the use of an

autodialer.

       41.        The live agents would tell Plaintiff that they were calling about a warranty for a

vehicle that Plaintiff does not own and some agents identified themselves as Ox Car Care.

Plaintiff would reply by telling them that he has never owned the car and would specifically

request that they stop calling him.

       42.        Despite his many stop requests, OCC continued to place autodialed calls to




25
   Id.
26
   https://findwhocallsyou.com/3803331120?CallerInfo
27
   https://www.bbb.org/us/nj/ocean/profile/extended-warranty-contract-service-
companies/palmer-administrative-services-0221-90163943/customer-reviews
28
   id
                                                                                                       12
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 13 of 25 PageID: 95




Plaintiff on Palmer’s behalf.

         43.    On August 22, 2018 at 8:33 AM, Plaintiff sent an email to OCC demanding that

OCC stop placing calls to his cell phone:




         44.    OCC responded to Plaintiff’s email on August 22, 2018 at 10:39 AM claiming

that Plaintiff’s cell phone number was added to OCC’s internal do not call list.

         45.    On August 22, 2018 which was more than one year from the time the calls first

started, Plaintiff received three autodialed calls to his cellular phone. OCC called him at 10:53

AM using phone number 313-209-6801, 11:03 AM using OCC’s main phone number 844-299-

0885 29 and at 6:55 PM using phone number 616-216-6941.

         46.    Plaintiff does not have a relationship with Defendants and has never consented to

their calling him in writing or otherwise.

         47.    The unauthorized telephone calls made by OCC of Palmer’s behalf, as alleged


29
     https://www.oxcarcare.com/
                                                                                                    13
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 14 of 25 PageID: 96




herein, have harmed Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and

disturbed Miskokomon’s use and enjoyment of his phone, in addition to the wear and tear on the

phones’ hardware (including the phones’ battery) and the consumption of memory on the phone.

        48.     Seeking redress for these injuries, Miskokomon, on behalf of himself and Classes

of similarly situated individuals, brings suit under the TCPA, which prohibits unsolicited

telemarketing using an autodialer and/or to consumers whose phone numbers are registered on

the DNC.

                           PLAINTIFF BIGHAM’S ALLEGATIONS

   Palmer Placed Prerecorded Calls Directly to Plaintiff Bigham Without Her Consent,
                      Despite Her Requests for the Calls to Stop

        49.     Plaintiff Bigham registered her cellular phone number on the DNC on August 26,

2009 in order to avoid receiving unwanted solicitation calls.

        50.     On December 20, 2018 at 11:51 AM, Bigham received a call from Defendant

using phone number 567-290-1306 on her cellular phone. The call was regarding an extended

automobile warranty. The name of the company was not identified during this call.

        51.     On December 20, 2018 at 5:11 PM, Bigham received a prerecorded call from

Defendant using phone number 740-473-7954 on her cellular phone regarding a solicitation

about a car extended warranty. The call featured a prerecorded agent that is designed to sound

real before transferring the call to a live agent.

        52.     A consumer reported the phone number 740-473-7954 on March 18, 2020 and

posted a recording of the virtual agent they heard when answering the call which when played

features a pre-recorded voice solicitating an extended auto warranty.




                                                                                                 14
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 15 of 25 PageID: 97




                                                                                                     30



         53.       On January 15, 2019 at 11:07 AM, Bigham received another prerecorded call to

her cellular phone from Defendant using the phone number 740-643-8786. The message Bigham

heard is exactly the same message she heard when she answered the call from 740-473-7954.

         54.       On January 22, 2019 at 3:25 PM, Bigham received yet another prerecorded call

from Defendant using the phone number 740-643-8786 to her cellular phone. Again, she heard

the same prerecorded message that she heard when answering the call from 740-473-7954 and

from the January 15, 2019 740-543-8786 call. This time, Plaintiff Bigham acted as if she was

interested to determine who was responsible for the unsolicited telemarketing calls she had been

receiving. Bigham was transferred from the virtual agent to a live agent. Bigham spoke with the

live agent, who identified the website for the company as royalprotectionplan.com. Bigham then

spoke to a supervisor who identified herself as being Elizabeth Davis. Bigham told Davis that her

phone number is on the DNC and made it clear that she wants the calls stopped.

         55.       Despite her clear stop request, Plaintiff received additional prerecorded calls from

Defendant to her cellular phone on:

               •   February 26, 2019 at 1:54 PM from 380-333-1120


30
     https://www.nomorobo.com/lookup/740-473-7954
                                                                                                    15
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 16 of 25 PageID: 98




               •   February 28, 2019 at 12:56 PM from 937-200-1288

               •   March 4, 2019 at 3:26 PM from 380-333-1120

               •   March 7, 2019 at 10:55 AM from 330-222-3129

               •   March 11, 2019 at 11:14 AM from 513-447-6273

               •   March 27, 2019 at 10:46 AM from 567-206-8103

         56.       Plaintiff also received a call from 866-288-6212 prior to January 22, 2019 to her

cell phone, which is a phone number associated with Royal Protection Plan:




                                                                                    31


         57.       In total, Plaintiff received at least 10 unsolicited, prerecorded calls to her cellular

phone, despite multiple opt-out attempts that included speaking to a Palmer supervisor.

         58.       Plaintiff’s cellular phone is used for personal use only and is not associated with a

business.

         59.       Plaintiff does not have a relationship with Palmer, or any of its affiliated

companies, nor has she ever consented to any contact from Defendant.



31
     http://www.royalprotectionplan.com/home/contact
                                                                                                        16
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 17 of 25 PageID: 99




       60.     Simply put, Palmer did not obtain Plaintiff’s prior express written consent to

place any solicitation telephone calls to her using a prerecorded voice message.

       61.     Defendant’s unauthorized telephone calls harmed Plaintiff in the form of

annoyance, nuisance, and invasion of privacy, and disturbed Bigham’s use and enjoyment of her

phone, in addition to the wear and tear on the phone’s hardware (including the phone’s battery)

and the consumption of memory on the phone.

       62.     Seeking redress for these injuries, Bigham, on behalf of herself and Classes of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits unsolicited prerecorded voice calls to landline and cellular

phone and numbers.

                                    CLASS ALLEGATIONS

Class Treatment Is Appropriate for Plaintiff’s TCPA Claims Arising From Calls Made by
OCC Agents, for Which Palmer Should Be Held Liable As Well

       63.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of

the following four Classes:

       Autodialed No Consent Class: All persons in the United States who from four
       years prior to the filing of this action (1) Defendants called, (2) for the same reason
       that Defendants called Plaintiff Miskokomon, (3) using the same calling equipment
       Defendants used to call Plaintiff Miskokomon, and (4) for whom Defendants (a)
       claim they obtained prior express written consent in the same manner as they claim
       to have obtained prior express written consent to call Plaintiff Miskokomon, or (b)
       do not claim to have obtained prior express written consent.

       Autodialed Stop Class: All persons in the United States who from four years prior
       to the filing of this action (1) Palmer or an agent of Palmer called, (2) using the
       same calling equipment Palmer or an agent of Palmer used to call Plaintiff
       Miskokomon, (3) after the person informed Defendant Palmer or an agent of Palmer
       that s/he no longer wished to receive phone calls from Defendants.

       Prerecorded Class: All persons in the United States who from four years prior to
       the filing of this action (1) Defendant Palmer (or agents acting on behalf of
       Defendant Palmer) called, (2) using a prerecorded voice message, (3) for
                                                                                                   17
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 18 of 25 PageID: 100




        substantially the same reason Defendant Palmer or their agents called Plaintiff
        Bigham.

        Prerecorded Stop Class: All persons in the United States who from four years
        prior to the filing of this action through the present (1) Defendant Palmer (or an
        agent acting on behalf of Defendant Palmer) called, (2) on the person’s cellular
        phone (3) using a prerecorded message, (4) after they informed Defendant Palmer
        or Defendant Palmer’s agent, that they no longer wished to receive phone calls from
        Defendant Palmer or Palmer’s agent.

        Do Not Call Registry Class: All persons in the United States who from four years
        prior to the filing of this action (1) Defendants called more than one time, (2) within
        any 12-month period, (3) where the person’s telephone number had been listed on
        the DNC for at least thirty days, (4) for the same reason Defendants called
        Plaintiffs, and (5) for whom Defendants (a) claim they obtained prior express
        written consent in the same manner as they claim to have obtained prior express
        written consent to call Plaintiffs, or (b) do not claim to have obtained prior express
        written consent.

        Do Not Call Stop Class: All persons in the United States who from four years prior
        to the filing of this action (1) Defendants called more than one time, (2) within any
        12-month period, (3) at least thirty days after the person informed Defendants that
        s/he no longer wished to receive phone calls from Defendants, (4) for the same
        reason Defendants called Plaintiffs.

        64.     The following individuals are excluded from the Classes: (1) any Judge or

 Magistrate presiding over this action and members of their families; (2) Defendants, their

 subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its

 parents have a controlling interest and their current or former employees, officers and directors;

 (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

 from the Classes; (5) the legal representatives, successors or assigns of any such excluded

 persons; and (6) persons whose claims against either Defendant have been fully and finally

 adjudicated and/or released. Plaintiff anticipates the need to amend the Class definitions

 following appropriate discovery.

        65.     Numerosity: On information and belief, there are hundreds, if not thousands of

 members of the Classes such that joinder of all members is impracticable.

        66.     Commonality and Predominance: There are many questions of law and fact
                                                                                                    18
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 19 of 25 PageID: 101




 common to the claims of Plaintiff and the Classes, and those questions predominate over any

 questions that may affect individual members of the Classes. Common questions for the Classes

 include, but are not necessarily limited to the following:

                (a) whether Defendants used an automatic telephone dialing system to make calls
                    to Plaintiff and the members of the Classes;

                (b) whether Defendants systematically made multiple telephone calls to Plaintiff
                    and consumers whose telephone numbers were registered with the DNC;

                (c) whether Defendants made calls to Plaintiff and members of the Classes
                    without first obtaining prior express written consent to make the calls;

                (d) whether Defendants made calls to Plaintiff and members of the Classes after
                    they told Defendants to stop calling;

                (e) whether Defendants’ conduct constitutes a violation of the TCPA; and

                (f) whether members of the Classes are entitled to treble damages based on the
                    willfulness of Defendants’ conduct.

        67.     Adequate Representation: Plaintiff will fairly and adequately represent and

 protect the interests of the Classes, and has retained counsel competent and experienced in class

 actions. Plaintiff has no interests antagonistic to those of the Classes, and the Defendants have no

 defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

 this action on behalf of the members of the Classes, and have the financial resources to do so.

 Neither Plaintiff nor his counsel has any interest adverse to the Classes.

        68.     Appropriateness: This class action is also appropriate for certification because

 Defendants have acted or refused to act on grounds generally applicable to the Classes and as a

 whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

 of conduct toward the members of the Classes and making final class-wide injunctive relief

 appropriate. Defendants’ business practices apply to and affect the members of the Classes

 uniformly, and Plaintiff’s challenge of those practices hinges on Defendants’ conduct with

 respect to the Classes as wholes, not on facts or law applicable only to Plaintiffs. Additionally,
                                                                                                      19
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 20 of 25 PageID: 102




 the damages suffered by individual members of the Classes will likely be small relative to the

 burden and expense of individual prosecution of the complex litigation necessitated by

 Defendants’ actions. Thus, it would be virtually impossible for the members of the Classes to

 obtain effective relief from Defendants’ misconduct on an individual basis. A class action

 provides the benefits of single adjudication, economies of scale, and comprehensive supervision

 by a single court. Economies of time, effort, and expense will be fostered and uniformity of

 decisions will be ensured.

                                 FIRST CAUSE OF ACTION
                            Telephone Consumer Protection Act
                                (Violations of 47 U.S.C. § 227)
         (On Behalf of Plaintiff Miskokomon and the Autodialed No Consent Class)

        69.     Plaintiff repeats and realleges paragraphs 1 through 68 of this Complaint and

 incorporates them by reference herein.

        70.     Defendants made unwanted solicitation telephone calls to Plaintiff and the other

 members of the Autodialed No Consent Class using an autodialer.

        71.     These solicitation telephone calls were made en masse without the consent of the

 Plaintiff and the other members of the Autodialed No Consent Class to receive such calls.

        72.     Defendants did not have consent from the Plaintiff orally or in writing to call him.

        73.     Defendants have, therefore, violated 47 U.S.C. §§ 227(b)(1)(A)(iii), (b)(1)(B),

 entitling Plaintiff and other members of the Autodialed No Consent Class to between $500 and

 $1,500 per violation.

                                SECOND CAUSE OF ACTION
                             Telephone Consumer Protection Act
                                 (Violation of 47 U.S.C. § 227)
              (On Behalf of Plaintiff Miskokomon and the Autodialed Stop Class)

        74.     Plaintiff repeats and realleges paragraphs 1 through 68 of this Complaint and

 incorporates them by reference.

        75.     Defendants made unwanted solicitation telephone calls to Plaintiff and the other
                                                                                                20
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 21 of 25 PageID: 103




 members of the Autodialed Stop Class using an autodialer after being told to stop calling.

        76.       These solicitation telephone calls were made en masse.

        77.       Defendants have, therefore, violated 47 U.S.C. §§ 227(b)(1)(A)(iii), (b)(1)(B),

 entitling Plaintiff and other members of the Autodialed Stop Class to between $500 and $1,500

 per violation.

                                  THIRD CLAIM FOR RELIEF
                               Telephone Consumer Protection Act
                                  (Violations of 47 U.S.C. § 227)
              (On Behalf of Plaintiff Bigham and the Prerecorded No Consent Class)

        78.       Plaintiff repeats and realleges paragraphs 1 through 68 of this Complaint and

 incorporates them by reference herein.

        79.       Defendant and/or its agents made unwanted solicitation telephone calls to Plaintiff

 and the other members of the Prerecorded No Consent Class using a prerecorded voice message.

        80.       These prerecorded voice message calls were made en masse without the consent

 of the Plaintiff and the other members of the Prerecorded Class.

        81.       Defendant’s conduct was negligent or wilful and knowing.

        82.       Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of

 Defendant’s conduct, Plaintiff and the other members of the Prerecorded are each entitled to a

 minimum of $500 in damages, and up to $1,500 in damages, for each violation.

                                 FOURTH CLAIM FOR RELIEF
                               Telephone Consumer Protection Act
                                   (Violation of 47 U.S.C. § 227)
                  (On Behalf of Plaintiff Bigham and the Prerecorded Stop Class)

        83.       Plaintiff repeats and realleges paragraphs 1 through 68 of this Complaint and

 incorporates them by reference.

        84.       Defendant and/or its agents made unwanted solicitation telephone calls to

 telephone numbers belonging to Plaintiff and the other members of the Prerecorded Stop Call

 Class after being told to stop calling.
                                                                                                    21
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 22 of 25 PageID: 104




          85.   These solicitation telephone calls were made en masse.

          86.   Defendant has, therefore, violated 47 U.S.C. §§ 227(b)(1)(B). As a result of

 Defendant’s conduct, Plaintiff and the other members of the Prerecorded Stop Call Class are

 each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

                                  FIFTH CAUSE OF ACTION
                               Telephone Consumer Protection Act
                                   (Violation of 47 U.S.C. § 227)
      (On Behalf of Plaintiffs Miskokomon and Bigham and the Do Not Call Registry Class)

          87.   Plaintiff repeats and realleges the paragraphs 1 through 68 of this Complaint and

 incorporates them by reference herein.

          88.   The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

 person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

 who has registered his or her telephone number on the national do-not-call registry of persons

 who do not wish to receive telephone solicitations that is maintained by the federal government.”

          89.   47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

 person or entity making telephone solicitations or telemarketing calls to wireless telephone

 numbers.” 32

          90.   47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate

 any call for telemarketing purposes to a residential telephone subscriber unless such person or

 entity has instituted procedures for maintaining a list of persons who request not to receive

 telemarketing calls made by or on behalf of that person or entity.”

          91.   Any “person who has received more than one telephone call within any 12-month

 period by or on behalf of the same entity in violation of the regulations prescribed under this



 32
    Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
 Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
 https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                                                                     22
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 23 of 25 PageID: 105




 subsection may” may bring a private action based on a violation of said regulations, which were

 promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

 solicitations to which they object. 47 U.S.C. § 227(c).

        92.     Defendants violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be

 initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call

 Registry Class members who registered their respective telephone numbers on the National Do

 Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is

 maintained by the federal government.

        93.     Defendants violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

 Registry Class received more than one telephone call in a 12-month period in violation of 47

 C.F.R. § 64.1200, as described above, entitling Plaintiff and other members of the Do Not Call

 Registry Class to between $500 and $1,500 per violation.

                                SIXTH CAUSE OF ACTION
                             Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
       (On Behalf of Plaintiffs Miskokomon, Bigham, and the Do Not Call Stop Class)

        94.     Plaintiff incorporates by reference paragraphs 1 through 68 of this Complaint and

 incorporates them herein by reference.

        95.     Defendants violated 47 C.F.R. §64.1200 by initiating calls for telemarketing

 purposes to telephone subscribers such as Plaintiff and the Do Not Call Stop Class who

 specifically informed Defendants to stop calling them, and who received additional calls within a

 12-month period from Defendants at least thirty (30) days after informing Defendants to stop

 calling them. Defendants made these calls without instituting procedures that comply with the

 regulatory minimum standards for maintaining a list of persons who request not to receive

 telemarketing calls from them.

        96.     As a result of Defendants’ unlawful conduct, Defendants violated 47 U.S.C. §
                                                                                                     23
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 24 of 25 PageID: 106




 227(c)(5) entitling Plaintiff and other members of the Do Not Call Stop Class to between $500

 and $1,500 per violation.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of the Classes, pray for the

 following relief:

    a) An order certifying the Classes as defined above; appointing Plaintiffs as the

        representatives of the Classes; and appointing their attorneys as Class Counsel;

    b) An award of actual and/or statutory damages and costs;

    c) An order declaring that Defendants’ actions, as set out above, violate the TCPA;

    d) An injunction requiring Defendants to cease all unsolicited calling activity, and to

        otherwise protect the interests of the Classes; and

    e) Such further and other relief as the Court deems just and proper.

                                           JURY DEMAND

        Plaintiffs request a jury trial.

                                               Respectfully Submitted,

                                               WILLIAM MISKOKOMON and CARLA
                                               BIGHAM, individually and on behalf of all other
                                               similarly situated individuals

 Dated: June 16, 2020                          By: /s/ Stefan Coleman
                                               Stefan Coleman
                                               law@stefancoleman.com
                                               LAW OFFICES OF STEFAN COLEMAN, P.A.
                                               1072 Madison Ave. Suite 1
                                               Lakewood, NJ 08701
                                               Telephone: (877) 333-9427
                                               Facsimile: (888) 498-8946

                                               Avi R. Kaufman (pro hac vice)
                                               kaufman@kaufmanpa.com
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, FL 33127
                                                                                                 24
Case 3:20-cv-03069-FLW-TJB Document 12 Filed 06/16/20 Page 25 of 25 PageID: 107




                                    Telephone: (305) 469-5881

                                    Attorneys for Plaintiffs and the putative Classes




                                                                                        25
